DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 07/22/2022, in which claims 1, 8, and 15 have been amended. Thus, claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: lines 7 and 16, and Claim 15: lines 5 and 14 ( and where else applicable), recites the limitation "primary license information” (See, Claim 1: line 7 and Claim 15 line 5), and “a primary license information” (See, Claim 1: line 16 and Claim 15: line 14). There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of identifying duplicate brand entries, managing factory tracking information, and executing royalty payment to an entity without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a processor; a computer-readable medium storing a data model and first instructions that are operative when executed by the processor; and a sensor, which performs a series of steps, e.g., capturing an image of an item for sale, the captured image including a primary brand information, a secondary brand information, and primary license information; nesting the primary brand information and the secondary brand information extracted from the captured image of the item for sale, including data fields that indicate: a primary brand associated with the primary brand information of the item for sale, a secondary brand associated with the secondary brand information of the item for sale, wherein the secondary brand is nested under the primary brand associated with the primary brand information, a primary license associated with the primary license information of the item for sale, and whether factory tracking is required; extracting, by a computer vision component implemented on the processor, the primary brand information and the secondary brand information nested under the primary brand information corresponding to an intellectual property (IP) entity from the captured image of the item for sale; identifying, by a machine learning component, the primary brand from the extracted primary brand information and the secondary brand from the extracted secondary brand information; associating, by the machine learning component, the primary brand and the 2PATENTsecondary brand to the item for sale for a later sale; storing the primary brand and the secondary brand of the item for sale as the IP entity; identifying a royalty payment required to be made to the IP entity based on the primary license, storing the identified royalty payment and the license information of the item for sale, wherein the license information is identified based on the extracted brand information and nested under the IP entity in the hierarchical structure; determining whether the factory tracking is required; determining whether the factory tracking is provided, the factory tracking data including a factory of origin for the item for sale; determining that the factory tracking is not provided; generating a corrective action; and automatically executing the identified royalty payment to the IP entity based on one or more of  the provided 2PATENTfactory tracking data, the primary brand information, the secondary brand information, and the primary license information included in the hierarchical structure. These series of steps describe the abstract idea of identifying duplicate brand entries, managing factory tracking information, and executing royalty payment to an entity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., processor(s); computer-readable medium; sensor; computer vision component, machine learning component, hierarchical structure; logic; and user interface do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor(s); computer-readable medium; sensor; computer vision component, machine learning component, hierarchical structure; logic; and user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor(s); computer-readable medium; sensor; computer vision component, machine learning component, hierarchical structure; logic; and user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Dependent claims 2, 9, and 16 are directed to a system, method, and one or more non-transitory computer storage devices, respectively, which perform the step of generating a corrective action comprises issuing an alert. Dependent claim 4 is directed to a system, which performs the steps of the first instructions further comprise logic for: conducting an item data audit that identifies duplicate brand entries based on spelling or punctuation variations of the brand; and responsive to identifying the duplicate brand entries, automatically merging the duplicate brand entries into a single brand entry by merging respective data of each of the duplicate brand entries into the single brand entry; wherein the single brand entry includes the brand information without the spelling or punctuation variations of the brand. Dependent claims 10 and 17 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of a corrective action comprising an automatic correction. Dependent claims 12 and 19 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of associating a second information with the item comprises associating a secondary brand with the item. Dependent claims 13 and 20 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of associating a second information with the item comprises associating a license with the item. Dependent claim 14 is directed to a method, which perform the step of initiating a payment based on the license. These steps describe the abstract idea of identifying duplicate brand entries, managing factory tracking information, and executing royalty payment to an entity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2, 4, 9, 10, 12-14, 16, 17, 19, and 20 are directed to an abstract idea.
Dependent claims 3, 11, and 18 are directed to a system, method, and one or more non-transitory computer storage devices, respectively, which perform the step of the data model further comprising a data field that indicates whether an item is one selected from a list comprising: a private brand, an exclusive brand, and an import. Dependent claims 5, 6, and 7 are directed to a system, which perform the steps of the instructions for identifying duplicate brand entries comprising instructions for identifying spelling or punctuation variations, and wherein the first instructions further comprising logic for: responsive to identifying duplicate brand entries, generating a corrective action; the first instructions further comprising logic for setting the factory tracking data based at least in part on at least one of regulatory requirements, ethical sourcing (ES) information, or whether the item for sale is a private brand; and the first instructions further comprising logic for generating reports on brand performance, respectively. These step describe the abstract idea of identifying duplicate brand entries, managing factory tracking information, and executing royalty payment to an entity (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 3, 5-7, 11, and 18 are directed to an abstract idea. The additional limitations of a data model, instructions, first instructions, and logic are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: data model, instructions, first instructions, and logic, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-7, 9-14, and 16-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-7, 9-14, and 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Computer Readable Medium
Claims 1-7
Examiner further notes that the claims 1-7 are directed to a computer readable medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  The claims 1-7 are rejected under 35 U.S.C. 101 as the broadest reasonable interpretation of a claim covers a signal per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Examiner recommends the Applicant to amend the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claims.  Appropriate correction is requested. 
Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection of claims 1-20, given in the Final Rejection: dated 06/10/2022, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 07/22/2022. However, based on the amendment filed on 07/22/2022, a different 35 U.S.C. 112(b) rejection of claims 1-7 and 15-20 has been given, as presented above in this office action.
Applicant's arguments filed dated 07/22/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “regarding the first prong, these limitations recite a process of capturing, via a sensor, an image of an item for sale that includes primary brand information, secondary brand information, and primary license information; creating a hierarchical data model that includes the primary brand information, secondary brand information nested under the primary brand information, and a primary license associated with the primary license information of the item for sale, and logic for executing, by a computer vision component, information corresponding to an IP entity from the captured image, identifying the primary and second brand information by a machine learning component…... These limitations cannot reasonably be performed in the human mind and characterized as “organizing human activity” as alleged in the Office Action….For at least these reasons, the Applicant respectfully submits that claim 1 is not directed to an abstract idea under the first prong.”
Examiner respectfully disagrees. As previously presented in the Final Rejection: dated 06/10/2022, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, as presented above in the rejection, the claims recite an abstract idea of identifying duplicate brand entries, managing factory tracking information, and executing royalty payment to an entity, which is a Certain Method of Organizing Human Activity (commercial or legal interactions); and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that “capturing, via a computer vision component, an image of an item for sale…generating a data model that includes a hierarchical structure …identifying the primary brand and secondary brand… identifying an IP entity to which a royalty payment is to be made….executing the royalty payment based on the data stored in the hierarchical structure” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Applicant argues that “regarding the second prong, MPEP § 2106.06(d)(I) recites that a claim that “improves the functioning of a computer or improves another technology or technical field” is not directed to a judicial exception. The Specification notes how different “suppliers' products may trigger multiple IP license obligations, simultaneously, and if the suppliers themselves are large, they may inadvertently ship products with inconsistent versions of a brand name.”…. As amended, claim 1 recites a series of limitations that solve this inherently technical problem by providing a data model that includes a “hierarchical structure configured for nesting the primary brand information and the secondary brand information extracted from the captured image of the item for sale, including data fields that indicate: a primary brand associated with the primary brand information of the item for sale, a secondary brand associated with the secondary brand information of the item for sale, wherein the secondary brand is nested under the primary brand associated with the primary brand information, a primary license associated with the primary license information of the item for sale, and whether factory tracking is required.””
Examiner respectfully disagrees and notes that there is no improved technology in simply capturing, identifying, nesting, placing, extracting, storing, determining, removing, and associating data (e.g., branding data and tracking information). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “capturing an image of an item for sale; nesting the primary brand information and the secondary brand information; extracting the primary brand information and the secondary brand information nested under the primary brand information; identifying the primary brand from the extracted primary brand information and the secondary brand from the extracted secondary brand information; associating the primary brand and the 2PATENTsecondary brand to the item for sale for a later sale; storing the primary brand and the secondary brand of the item for sale as the IP entity; identifying a royalty payment required to be made to the IP entity based on the primary license, storing the identified royalty payment and the license information of the item for sale; determining whether the factory tracking is required; determining whether the factory tracking is provided; determining that the factory tracking is not provided; generating a corrective action; and automatically executing the identified royalty payment to the IP.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of identifying duplicate data (e.g., brand entries), managing data (e.g., factory tracking information), and making a payment (e.g., executing royalty payment to an entity), and no technical solution or improvement has been disclosed. 
Applicant argues that “point[ing] to the claims of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338-39 (Fed. Cir. 2016) (hereinafter, Enfish)…. similarly, the limitations of claim 1 are directed to a specific improvement to the way a computer operates by improving the way the brand entries are stored, which merges duplicate brand entries without losing data so that the proper IP entity can be identified and both duplicate payments and missed payments to the IP entity can be avoided…. Accordingly, the claims do not merely recite additional elements at a high level of generality but provide specific limitations that impose a meaningful limit on the alleged abstract idea.”
Examiner respectfully disagrees and notes that unlike Enfish, LLC v. Microsoft Corporation, the present claims do not provide improvement to computer function. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Furthermore,  Examiner respectfully notes that the disclosed invention simply cannot be equated to improvement to technological practices or computers. The claim does not provide a technical solution to a technical problem. There is no improved technology in simply capturing, identifying, nesting, placing, extracting, storing, determining, removing, and associating data (e.g., branding data and tracking information). The disclosed invention simply cannot be equated to improvement to technological practices or computers. If there is an improvement, it is to the  abstract idea of identifying duplicate brand entries, managing factory tracking information, and executing royalty payment to an entity and not to technology. As previously presented, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial and legal interactions concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Applicant argues that “as noted in the Specification, elements of the application improve the functioning of the computer in an unconventional way by implementing a hierarchical data structure, sorted based on brand information extracted from the computer vision component and identified and associated by the machine learning component, that is “advantageously employed to assign brands and licenses to accurately track products…. The combination of limitations in claim 1 are not well understood, routine, conventional activity in the field and are further not “recited at a high-level of generality””…... For at least these reasons, claim 1 is not directed to an abstract idea without significantly more.”
Examiner respectfully disagrees and notes that Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception.  As discussed above, the improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, as previously presented,  Examiner respectfully notes that the courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)).In conclusion, Examiner respectfully notes that as explained above there is no technical improvements and hence the computer limitations do not integrate the abstract idea into a practical application. Moreover, the use of the devices to receive/transmit data is a well-understood, routine, and conventional function of a computer when it is merely recited in a generic manner. Thus, the computer limitations do not amount to add significantly more. Thus, these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693